The information is based on the following statute passed in 1923: "No person, firm or corporation, organization or association, shall wilfully display in or on any public building or on any street, avenue or public highway any time-measuring instrument or device, which is calculated or intended to furnish time to the general public, set or running so as to indicate intentionally, or indicating intentionally, any time other than the standard of time as defined by chapter 37 of the Public Acts of 1921. Any person or any officer of any corporation or organization or association violating any provision of this act shall be fined not more than one hundred dollars." Public Acts of 1923, Chap. 231.
The demurrer is in effect that the Act is invalid under the Fourteenth Amendment to the Constitution of the United States, and under Article First, section nine, of the Constitution of Connecticut.
The State claims that it is a valid exercise of the police power of the State. The defendant admits that the State may enact appropriate legislation under its police powers in the interest of public health, public safety or public morality, but claims that this legislation is not related to either of these purposes and is not, therefore, justifiable under the police power. But legislation which is ordinarily spoken of as falling under the police power of the State is not confined to that in the interest of the three subjects above enumerated. Legislation in the interest of public convenience and public welfare also comes under the police power.Escanaba Co. v. Chicago, 107 U.S. 678, 683,2 Sup. Ct. 185; Lake Shore  Michigan Southern Ry. Co. v. Ohio, *Page 432 173 U.S. 285, 19 Sup. Ct. 465; Windsor v. Whitney,95 Conn. 357, 369, 111 A. 354. We held in McKeon v.New York, N. H.  H.R. Co., 75 Conn. 343, 347,53 A. 656, that "the police powers of a State . . . `are nothing more or less than the powers of government inherent in every sovereignty to the extent of its dominions.'" Also that they do not denote some peculiar and transcendent form of legislative authority. If the police powers are "exercised by legislation which violates any right guaranteed by the National or State Constitution, they are so far forth invalid." State v.Coleman, 96 Conn. 190, 193, 113 A. 385.
No specific rights guaranteed by the National or State Constitution are claimed by the defendant to have been violated by this Act, other than those relating to "due process" of law. The defendant claims that the Act restricts him in the use of his private property, namely, the clock in question, and is thereby repugnant to the "due process" provisions of the National and State Constitutions. The State may regulate any business or the use of any property in the interest of the public welfare or the public convenience, provided it is done reasonably. Connecticut Light  Power Co.
v. Southbury, 95 Conn. 242, 111 A. 363.
The defendant claims that this Act is an unreasonable exercise of the police power, and that there is no such public inconvenience arising from so using a clock in the public highway as to reasonably justify its prohibition. A large discretion is necessarily vested in the legislature to determine not only what the interests of public convenience and welfare require, but what measures are necessary to secure such interests. Cotter v. Stoeckel,97 Conn. 239, 244, 116 A. 248; Young v. Lemieux,79 Conn. 434, 440, 65 A. 436, 600. The legislative department is the judge, within reasonable limits, to determine what public convenience and public welfare *Page 433 
require, and the wisdom of its legislation is not the concern of the courts. It is our duty to sustain an Act unless its invalidity is in our judgment beyond a reasonable doubt. Beach v. Bradstreet, 85 Conn. 344,82 A. 1030; State v. Lay, 86 Conn. 141, 145, 84 A. 522;Cooper v. Telfair, 4 U.S. (4 Dall.) 14, 19.
The legislature by the passage of this Act has judged that the public convenience and welfare would be substantially subserved by its enactment. The purpose of this legislation was to prevent such inconvenience and confusion to the public as might arise from the display of clocks on public buildings and highways indicating the time of day as otherwise than the standard time established by law, and prescribed for conducting the government of the State and municipalities, and which was in use upon railways. The purpose of the legislation cannot be said to be unreasonable as a matter of law, and the provisions of the Act were adapted to accomplish the purpose of the legislation. It was said in Purity Extract  Tonic Co. v. Lynch,226 U.S. 192, 204, 33 Sup. Ct. 44, that in examining a given statute relating to an appropriate subject of police regulation to determine whether its provisions are reasonable: "The inquiry must be whether, considering the end in view, the statute passes the bounds of reason and assumes the character of a merely arbitrary fiat."
Considering the end in view, this Act does not pass the bounds of reason and assume the character of an arbitrary fiat.
   The Superior Court is advised to overrule the demurrer.
In this opinion the other judges concurred.